UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7414


DAVID BRYANT WICKS,

                Plaintiff – Appellant,

          v.

BRENDA SHELL-ELEAZER; TIMOTHY R. FALOON,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:11-cv-01570-RDB)


Submitted:   April 19, 2012                 Decided:   April 25, 2012


Before WILKINSON, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Bryant Wicks, Appellant Pro Se.   Hamilton F. Tyler, ANNE
ARUNDEL COUNTY OFFICE OF LAW, Annapolis, Maryland; Philip Melton
Andrews, Jeremy C.B. Wyatt, KRAMON & GRAHAM, PA, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David Bryant Wicks appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                       We

have     reviewed       the     record   and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Wicks v. Shell-Eleazer, No. 1:11-cv-01570-RDB (D. Md.

Sept. 22, 2011).              We dispense with oral argument because the

facts    and    legal    contentions     are   adequately    presented    in   the

materials      before     the    court   and   argument    would   not   aid   the

decisional process.



                                                                         AFFIRMED




                                          2